Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 1 of 14




                    Exhibit A
                 Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 2 of 14



                                                                                      Phone 212-752-9200
MILLER KORZENIK SOMMERS
RAYMAN LLP

                                                 April 28, 2021

                                                                            Federal Tax I.D. No. XX-XXXXXXX

Invoice #12652

Breaking Media, Inc.
Attn.: John Lerner


FOR PROFESSIONAL SERVICES RENDERED: February 11, 2021 through April 15, 2021

                                                                                       Hours
02/11/2021 DSK         Review emails from adverse counsel re subpoena.                   1.50
                       Review articles re pending Texas litigation. T/C's
                       John and Joe re background and next steps (42min
                       and 19min). Review subpoena apparently served
                       on Feb 5 or later and review Jan5 submission to
                       Tx Ct by Tauler/jower. Fwd to TK.

02/12/2021 TK          Review notice of deposition subpoena and federal                  0.30
                       rules re prospective motion to quash (.3).

02/12/2021 DSK         Received email from John L. Send reply. L/M                       0.10
                       John.

02/15/2021 ZMP         Outline points re FRCP 30(b)(6) and 45: review                    2.00
                       rules for timing and review meet and confer
                       obligations; review WL for motions to quash and
                       case law re meet and confer obligations,
                       reasonable time for compliance case law (0.6);
                       review SDNY misc. dockets re motions to quash;
                       review ECF rules and SDNY local rules re the
                       same (1.3); review WDTex docket for discovery
                       deadlines (0.1).

02/15/2021 DSK         Review subpoena. T/C John Lerner (1.1hr), T/C                     1.50
                       ZP and TK. Rev notes and docs;

02/15/2021 DSK         Review notes and points in advance of phone call.                 1.20
                       T/C Tauler (adverse counsel). (41min); T/C ZP &
                       TK re 30b6 and R45 and local rules. T.C Tauler.

02/15/2021 DSK         T/C John L. (31min)                                               0.50


                                                     Page 1
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 3 of 14

Breaking Media, Inc.




02/15/2021 DSK         Prepare and draft Stipulation per disc w Tauler;        0.60
                       Send stip to Tauler w note. Email reply from Tauler
                       (back on this tomorrow am).

02/15/2021 TK          Review notice of deposition subpoena re bases for       0.30
                       motion to quash (.3).

02/16/2021 TK          Review opposing counsel Robert Tauler email             0.20
                       offering to speak tomorrow - i.e. day motion to
                       quash would be due (.1). Email DSK re motion to
                       quash (.1).

02/16/2021 DSK         Received email from adverse counsel at 3:13 pm          3.30
                       that he would not extend our time or sign the
                       stipulation that we had discussed. Disc w TK. T/C
                       John Lerner. Work on preparation of Motion to
                       Quash. Send email reply to Tauler. Emails to John
                       L and Joe P. Email from Tauler. Work on draft
                       motion and send rough to TK and ZP.

02/17/2021 ZMP         Review subpoena from Jowers to ATL; research            0.20
                       USPS tracking number; draft short summary of
                       timeline showing service was "presumptively
                       unreasonable"; prepare as Exhibit C to DSK
                       declaration ISO Motion To Quash

02/17/2021 ZMP         Research case law relating to "presumptively            1.20
                       unreasonable" times to comply with Fed. R. Civ. P.
                       45 for inclusion in memo of law ISO Motion To
                       Quash per TK request

02/17/2021 ZMP         Research case law relating to notice requirements       0.30
                       under Rules 45 and 30(b)(6) for inclusion in memo
                       of law sections discussion improper service of
                       subpoena

02/17/2021 DSK         Prepare and send/serve motion papers on adverse         0.20
                       counsel.




                                                     Page 2
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 4 of 14

Breaking Media, Inc.




02/17/2021 DSK         Received email from John. Rev article re Tauler in        2.50
                       Law.com. Send reply. T/C TK re brief points.
                       Work on Motion to Quash; Email to Tauler. Email
                       reply. Work on motion papers.

02/17/2021 TK          Draft procedural-service argument for memo of             3.20
                       law in support of motion to quash (2.5). Review
                       additional case law and facts in support of
                       procedural arguments (.7).

02/17/2021 TK          Review draft DSK declaration and memo of law              2.00
                       (2.0).

02/17/2021 DSK         Revise DSK Declaration. Revise Notice of Motion           2.20
                       into final form. Revise Memo of Law and include
                       refs to DSK Dec.

02/17/2021 DSK         Send email to John Lerner and Joe P. Reply from           0.40
                       John. Email from John w photo of service
                       dcuments just received at office. Rev info re cert
                       mail delivery and send to John. TC John.

02/18/2021 ZMP         Finalize and file 7.1 statement, certificate of service   0.40
                       and DSK appearance on ECF re Motion To
                       Quash filing (0.4); T/C to SDNY Misc Docketing
                       help desk to strike incorrectly filed certificate of
                       service (0.0).

02/18/2021 ZMP         Review ruling from Judge Failla granting request re       0.40
                       extension of time to supplement motion to quash
                       (0.1); outline points re DSK declaration and memo
                       of law that may need to be amended or
                       supplemented, and outline strategy moving forward
                       re T/Cs w/ DSK and TK (0.3).

02/18/2021 TK          Draft corporate disclosure for Breaking Media             0.30
                       (.2). Draft service declaration (.1).

02/18/2021 TK          Review email from opposing counsel Robert Tauler          0.10
                       re motion to quash (.1).




                                                        Page 3
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 5 of 14

Breaking Media, Inc.




02/18/2021 TK          Review notices from court re motion to quash            0.20
                       including assignment of case to Judge Failla (.1).
                       Review Judge Failla order re permission to
                       supplement motion papers (.1).

02/18/2021 DSK         Review Rule 7.1 Stmnt; Prep and send email to           0.60
                       John L to confirm. Reply from John re 7.1 OK;
                       Received and review new court Order staying
                       discovery and setting dates. Prep and send email to
                       John L and Joe P re case status and papers filed.

02/18/2021 TK          Review judge order staying subpoena obligations         0.10
                       and granting supplemental briefing (.1)

02/18/2021 TK          Review DSK notice of appearance and service             0.20
                       certificate as filed (.1). Review DSK email to John
                       Lerner and Joe Patrice (.1).

02/18/2021 DSK         Serve copy of judges Order on Tauler and his            0.10
                       associates. Received acknowledgement of receipt
                       from Tauler.

02/19/2021 DSK         Rev and evaluate email from Tauler re dep of            0.50
                       Kinney. review reports on status of Texas action
                       and discovery timing in that case. New email from
                       Tauler. Fwd w note to John L and Joe P. w
                       question. Reply from JL w answer. Send reply.
                       Email from JL.

02/23/2021 DSK         Prepare for revision and supp to motion papers.         0.90
                       Rev emails w Tauler. T.C John Lerner (44min) and
                       review docs sent from JL. Send email to Tauler
                       Reply from Tauler

02/24/2021 DSK         Rev docs in preparation for Meet and Confer w           2.10
                       Tauler (adverse counsel). Disc approach to supp
                       and M&C w TK. L/M voice message w Tauler.
                       Send email to Tauler re M&C. Texts w RT. T/C R
                       Tauler (21min^) T/c TK. Email to John L. T/C
                       Tauler (ok to extension of week). Prepare
                       stipulation. And send w note to Tauler and his
                       associates for signature.



                                                       Page 4
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 6 of 14

Breaking Media, Inc.




02/25/2021 ZMP         Review edits to letter motion re subpoena and             0.50
                       briefing schedule and revise, finalize the same (0.2)
                       revise Stipulation (0.3); email finalized copies of the
                       same to partners to send to opp counsel before
                       filing (0.0)

02/25/2021 DSK         Recevied email from adverse counsel (will sign stip       0.00
                       this morning).

02/25/2021 ZMP         Draft letter motion in support of stipulation,            1.10
                       requesting extension for time to supplement briefing
                       schedule etc (0.9); email the same to TK and DSK
                       for partner review per request (0.0). Research
                       ECF rules and judge's individual practices for rules
                       re filing stipulations and letter motions (0.2).

02/25/2021 DSK         Received eamil from Luca S w Stip signed by               0.40
                       Tauler. Disc TK re status of motion and stip and
                       lettr to Court. Received and review draft letter to
                       Court. Received So Ordered ECF notice. Send
                       email to John and Joe w copy of the Order.

02/25/2021 TK          Review draft letter motion and stipulation re             0.20
                       briefing motion to quash (.1). Review court order
                       so-ordering parties' schedule (.1).

02/26/2021 DSK         Prep and send email to Tauler w copy of Order.            0.20
                       Disc renewed motion w ZP.Received
                       acknowledgement email from Taulers office. L/M
                       John L.

02/26/2021 TK          Review opposing counsel email re court order on           0.10
                       motion briefing (.1).

03/01/2021 TK          Review new Tauler motion in WDTX court for                0.40
                       prospective inclusion in supplemental briefing to
                       SDNY (.4).

03/01/2021 DSK         Plan and ouline points for Supplement to motion           0.50
                       per court order. T/C John L re approach to Supp
                       of papers on motion (3 editorial items and one
                       sponsored content). (21min billed as 0.3)



                                                        Page 5
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 7 of 14

Breaking Media, Inc.




03/01/2021 TK          Draft outline of points for supplemental briefing re    0.20
                       motivations for subpoena and Tauler rejection of
                       modification (.2).

03/02/2021 DSK         Work on revised and supp motion papers.                 0.20

03/03/2021 DSK         Work on drafting of the motion to quash -               2.80
                       Supplement.

03/04/2021 ZMP         Draft Amended Notice of Motion To Quash; email          2.10
                       to partners for review; revise the same; finalize and
                       file (2.1)

03/04/2021 ZMP         Revise Lerner Declaration; email to partners for        1.50
                       review; revise the same; finalize and file (1.5)

03/04/2021 ZMP         Revise Korzenik Declaration; review exhibits;           2.20
                       email to partners for review; finalize and file (2.2)

03/04/2021 DSK         Draft and revise memo of law on renewed motion          5.10
                       to quash and draft and revise declarations of DSK
                       and JL. T/C JL. Revise JL Dec and send to JL.
                       Edit and revise DSK Dec and Memo of
                       law .Review and review Amended (6hrs plus billed
                       as 5.1)

03/04/2021 TK          Review Kinney response to Tauler motion in              0.20
                       WDTX court for prospective inclusion in
                       supplemented motion to quash papers (.2).

03/04/2021 ZMP         Draft supplemental notice of motion and certificate     0.20
                       of service for motion to quash

03/04/2021 ZMP         Revise Lerner Declaration to supplemented Motion        1.00
                       To Quash

03/04/2021 TK          Review draft Lerner declaration in support of           0.20
                       motion to quash (.2).

03/04/2021 TK          Review causes of action at issue in Kinney/Jowers       0.30
                       WDTX action re factual background for updated
                       memo of law in support of motion to quash (.3).



                                                        Page 6
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 8 of 14

Breaking Media, Inc.




03/04/2021 TK          Revise amended memo of law in support of motion           2.80
                       to quash (2.5).

03/05/2021 DSK         Send full set of papers to John Lerner w note. Rev        0.10
                       Tauler applic Pro Has.

03/08/2021 ZMP         Review Judge Austin ruling in TX Litigation;              1.10
                       research Fifth Circuit Rule 45 authority; research
                       Second Circuit analog cases including Concord
                       (SDNY) (draft brief summary and email to
                       partners for inclusion in letter motion to court re
                       Motion To Quash)

03/08/2021 TK          Review new Texas judge order warning Tauler               0.20
                       about sanctions re prospective inclusion in reply
                       (.1). Review John Lerner email re new Texas judge
                       order (.1).

03/08/2021 TK          Review and reply to DSK emails re submission of           0.20
                       Texas court ruling in support of motion to quash
                       (.2).

03/08/2021 TK          Review Rule 45 relevance cases from 5th Circuit           0.20
                       and SDNY (.2).

03/08/2021 DSK         Received email from John Lerner w info re new             0.60
                       developments in underlying Texas action. Emails w
                       TK re order. Received copy of order from John
                       and review order to determine implications for our
                       pending motion. Emails with John as to how we
                       might bring it to the attention of Judge Failla and its
                       potential relevance.

03/09/2021 DSK         Draft supplemental letter to Court re new order           0.70
                       from Tx litigation (relates to our pending motion to
                       quash).

03/09/2021 TK          Review email from court re appearance of                  0.10
                       opposing counsel in case (.1).

03/09/2021 TK          Review and reply to John Lerner and Joe Patrice           0.10
                       emails re venue for dispositive motion - Texas v
                       SDNY (.1).


                                                        Page 7
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 9 of 14

Breaking Media, Inc.




03/10/2021 TK          Review letter to court re Texas warning against          0.60
                       Tauler (.1). Revise draft letter (.5).

03/10/2021 DSK         Revise supp letter to Court. Send to TK.Review           0.50
                       and revise. Letter Filed. Send copy to John L and
                       Joe P. Emails with ZP

03/10/2021 ZMP         Revise, finalize and file letter in further support of   1.60
                       motion to quash

03/11/2021 DSK         Received and review submission of Tauler to              0.30
                       appear Pro Hac (check status of Tx admission that
                       is issue in motion). Received Tauler Opp.
                       (6:00pm^)

03/11/2021 TK          Review opposing counsel motions and affidavits re        0.30
                       appearance in SDNY (.2). Draft notes re
                       noncompliance with admission rules (.1).

03/11/2021 TK          Review Jowers motion, affidavit and exhibits in          0.30
                       opposition to motion to quash (.3).

03/12/2021 DSK         Review and evaluate Tualer Opp to our motion.            0.60
                       Email from John L re response from Tauler. Send
                       emails to John re Opp filed by Tauler/Jowers.
                       Work on outline of Reply points. Rev case on fees.

03/12/2021 TK          Review John Lerner email re Tauler opposition            0.10
                       papers (.1).

03/12/2021 TK          Draft outline of reply points (.3).                      0.30

03/12/2021 TK          Review and reply to John Lerner email re Tauler          0.10
                       claims in opposition (.1).

03/12/2021 TK          Email ZP re Rule 45 case law for inclusion on reply      0.10
                       (.1).

03/12/2021 TK          Review Judge Failla order re counsel's motion for        0.10
                       pro hac vice (.1).

03/12/2021 ZMP         Research case law re award of attorneys' fees re         0.40
                       Rule 45(d)(1) for inclusion in reply MTQ


                                                         Page 8
             Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 10 of 14

Breaking Media, Inc.




03/16/2021 DSK         Work on Reply to Tauler Opp.                           0.20

03/16/2021 TK          Continue drafting notes for reply points (.1).         0.10

03/16/2021 TK          Review latest news reports on Tauler and case          0.20
                       ruling for potential inclusion in reply papers (.2).

03/17/2021 DSK         work on drafting the Reply.                            0.30

03/18/2021 TK          Revise reply memo of law adding factual support        3.00
                       and references to record (3.0).

03/18/2021 TK          Review judge rules requesting oral argument.           0.10
                       Outline letter request.

03/18/2021 TK          Review judge rules re motion papers and court          0.10
                       requirements (.1).

03/18/2021 ZMP         Revise and finalize reply memorandum of law; file      0.80
                       via ECF; email copy to Tauler; draft and file
                       certificate of service; review Judge KPF's rules re
                       courtesy copies

03/18/2021 DSK         L/M voice message for John Lerner. Email from          0.10
                       John. Send reply. Prep and send email status w
                       copy of Reply Memo as filed

03/18/2021 DSK         Work on drafting fees section of brief and editing     3.00
                       draft. Check on references and prior exhibits.
                       Finalize draft for filing.

03/18/2021 ZMP         Research new Rule 45 subpoena case law for use         0.70
                       in reply brief re motion to quash; review SEC v
                       Collector's Coffee and email with brief summary to
                       DSK and TK for review

03/19/2021 TK          TC/w DSK (.2).                                         0.20




                                                        Page 9
             Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 11 of 14

Breaking Media, Inc.




03/19/2021 ZMP         Prepare courtesy copies for Judge Failla per           1.90
                       individual rules (1.3); T/C with Acro Photo Printing
                       to print, assemble and deliver courtesy copies
                       (0.1); email all documents to Acro per TK
                       instructions (0.3); subsequent email exchange with
                       Acro re the same (0.2)

03/19/2021 DSK         Review and consider rules and need if any for oral     0.20
                       argument. L/M voice message for John L re oral
                       arg point. Email from John.

03/19/2021 TK          Review and reply to ZP emails re court courtesy        0.10
                       copy requirements (.1).

03/24/2021 TK          Review Tauler appeal of TX magistrate judge            0.20
                       decision re motion to compel Admissions
                       Committee - papers in part grounded on same
                       opposition as in our case (.2).

04/07/2021 TK          Draft outline of points for fee application and        0.20
                       negotiation with opposing counsel (.2).

04/07/2021 TK          Review chambers email re decision and resolution       0.50
                       of fees claims (.1). Review decision and order
                       being posted later today (.4).

04/07/2021 ZMP         Review decision to grant motion to quash               0.20

04/07/2021 DSK         Received Judge KPF’s 18 page ruling on our             1.10
                       motions. Evaluate legal fees motion and approach..

04/07/2021 DSK         Preare email to John L and Joe P re ruling. T.C        0.60
                       Joe and John. Prepare and send email to Emily
                       Caron at Intact. Reply form Emily.

04/08/2021 DSK         Review decision and review billing and time to         0.60
                       prep email to Tauler re resolution of fee assessment
                       per the suggestion of the Court to counsel. Send
                       email to Tauler. Reply from RT. T.C RT (suggests
                       100K in ads). L/M's John.

04/08/2021 TK          TC/w DSK re approach to settling fees awarded          0.30
                       (.3).


                                                      Page 10
             Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 12 of 14

Breaking Media, Inc.




04/08/2021 TK          Review email from opposing counsel Robert Tauler        0.10
                       re M&C on resolution of fees (.1).

04/09/2021 DSK         Send email to John. note re offer from Tauler. T/C      0.30
                       John (no go on ads; disc bill and approach (2min1
                       billed at 0.2)

04/09/2021 DSK         Review complete time charges to end of March.           0.30
                       L/M Tauler.

04/10/2021 DSK         T/C Tauler (declined advertising idea; offered 30k-     0.10
                       3k=27K at the 425 rate rather than 550 rate - the
                       rate at which we wd apply if motion required) T/C
                       Tauler decline as idea and offer 30k - 3k at lower
                       rate

04/12/2021 DSK         Prep notes on call with Tauler re offer and             0.50
                       calculaiton of offer. Prep info for motion if needed
                       and check timing for filing of fees motion. T/C
                       Tauler (now offers 200K in ads plus “some carve
                       out for fees”). L/M John L. T/C John (11min (no
                       go to 200k in ads; not connected; need to get
                       compensation on the legal fees in this matter).

04/12/2021 TK          Draft outline re fee resolution proposal to opposing    0.10
                       counsel and points for prospective application (.1).

04/13/2021 TK          Review time summary for prospective fees                0.30
                       application (.1). Review email from Robert Tauler
                       in response to proposal (.1). TC/w DSK re
                       evaluation of Tauler email (.1).

04/13/2021 DSK         Prepare email memo to adverse counsel re offer on       0.90
                       fee resolution. Recevied emails reply (off the wall).
                       Fwd to John Lerner and T/C John. Prep and send
                       response to Tauler. Reply from Tauler. Fwd to JL.
                       Email from JL. Send reply.. Email from JL with
                       points for response. Send reply and L/M JL.. T/C
                       John on framing response to Tauler;




                                                      Page 11
                 Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 13 of 14

Breaking Media, Inc.




04/14/2021 DSK              Outline and draft response q’s to Tauler. Send to       0.80
                            John L for review and approval.Recieved reply w
                            suggestion. Imput adjustment and send to Tauler.
                            email from John. T/C John and end reply email re
                            timing. T/C TK re timing and fee application (amy
                            have to proceed with it since the “offer’ looks like
                            an effort to embroil us in litigation and waste more
                            of our time.) Received strange email from Tauler
                            indicating some escalation of the acrimony within
                            the Texas case which seem to have no reasonable
                            bearing on our own application and the subpoena.

04/15/2021 DSK              Review email from Tauler (of late last night). Fwd      0.30
                            to John L w note about fee application. Email w
                            TK re application and status of Tx case. Email
                            from John. Disc TK re application.

04/15/2021 TK               Review email from Robert Tauler re prospect of          0.40
                            settlement (.1). Review MWK v Jowers filings
                            (.1). Review and reply to DSK email re evaluation
                            of Tauler email (.1). Review John Lerner email re
                            evaluation of Tauler email (.1).

04/15/2021 TK               Draft outline of points for fees motion against         0.20
                            respondents' counsel (.2).

                                                         For Services Rendered     79.40 $38,187.50

DISBURSEMENTS
  E102 - Outside printing                                                                     $57.17
  E112 - Court fees                                                                           $49.00

                                                                                             $106.17


Previous balance                                                                                $0.00
Total amount of this bill                                                                  $38,293.67
Balance due                                                                                $38,293.67




                                                           Page 12
                Case 1:21-mc-00194-KPF Document 30-1 Filed 04/28/21 Page 14 of 14

Breaking Media, Inc.




                                                     User Summary
Attorney                                                             Hours      Rate        Amount
David S Korzenik                                                     39.50   $ 550.00   $ 21,725.00
Terence P Keegan                                                     20.10   $ 425.00    $ 8,542.50
Zachary M Press                                                      19.80   $ 400.00    $ 7,920.00




Please make check payable to "Miller Korzenik Sommers Rayman LLP"
                                                           Page 13
